DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.

Regarding Claim 1, the applicant discloses Vittal does not appear to train a model using historical data where failure data indicating a failure of a renewable energy asset is removed. In other words, the set of historical data described in the claim used to train the model includes "clean" data or data that does not include data associated with the failure of the renewable energy asset, thereby generating a model which utilizes linearly uncorrelated data and/or features from the data. Vittal does not appear to apply future sensor data associated with renewable energy assets to such a trained model (i.e., a model trained using filtered historical data wherein failure data associated with a failure has been previously removed). As follows, Vittal does not apply future sensor data to such a trained model to identify a potential failure state, generate an alert of the potential failure state, and provide the alert. 
The examiner respectfully disagrees. Regarding the cleaning of data indicating a failure, the applicant does not specifically claim such data. The applicant claims “ identifying at least some sensor data of the first historical data that was generated during the first failure indicated by the failure data; removal of the at least some sensor data from the first historical data to create filtered historical data”. The term some sensor data of the first historical data, in itself, can be broadly interpreted, and can be any form of data with the historical data that was generated by the first failure which is indicated by the failure data. This sensor data is then removed to create filtered data. This data is then used to train a model to identify a future potential failure state and generate an alarm. The combination of Vittal and Ramsey teaches these limitations in its entirety. 
What is consistent throughout the applicant’s argument is Vittal and Ramsey failing to teach the cleaning/removal of data. However, as addressed in the previous office action, Vittal discloses the weighting of portions of historical data, which the examiner stated in his interpretation (giving specified data a much greater weight than other data (i.e. data #1: 99.55% and data #2: 0.05%) could in any case, make the lower of the two negligible; case in point, removal of data). Vittal further discloses using measured data to establish “healthy data”, which is then used to establish upper and lower threshold levels (training of model (Examiner’s Note: training a model is interpreted as teaching the system to identify specific data)) [0029-0030]. Vittal discloses many other ways and models used to filtering data and indicate a possible failure (Non-Homogenous Poisson process (NHPP), associated rule mining (ARM), etc.) [0029-0035]. It is for these reason, the examiner maintains their rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal et al. (US20100138267A1, 2010-06-03, herein referred to as Vittal), in view of Ramsey et al. (US20170308802A1, 2017-10-26, herein referred to as Ramsey).

Regarding Claim 1, Vittal teaches A non-transitory computer readable medium comprising executable instructions, the executable instructions being executable by one or more processors to perform a method (Fig. 2), the method comprising: receiving first historical data of a first time period and failure data of the first time period, the historical data including sensor data from one or more sensors (Fig. 2, 212) of a renewable energy asset (Wind Turbine 202, Fig. 2; [0017], the failure data indicating at least one first failure associated with the renewable energy asset during the first time period [0018]; identifying at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data [0018]; removing the at least some sensor data from the first historical data to create filtered historical data [0025; 0029-0035]; training a classification model using the filtered historical data, the classification model indicating at least one first classified state of the renewable energy asset at a second period of time prior to the first failure indicated by the failure data [0025; 0029-0035]; applying the classification model to second sensor data to identify a first potential failure state based on the at least one first classified state, the second sensor data being from the one or more sensors of the renewable energy asset during a subsequent time period after the first time period [0027-0035].
 Vittal fails to disclose generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert. However, in a related field, Ramsey also teaches instructions stored within memory being executable by a processor [0080-0081] and further teaches generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert [0054]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vittal to incorporate the teachings of Ramsey by including: the generation of an alert during a potential failure in order to identify potential failures and take preventive and/or remedial action with respect to industrial assets [Abstract, Ramsey].
Regarding Claim 2, Vittal further teaches the non-transitory computer readable medium of claim 1, wherein the renewable energy asset is a wind turbine or a solar panel [Abstract, 0005, 0017, Fig. 2 (202)].
Regarding Claim 3, Vittal further teaches the non-transitory computer readable medium of claim 1, wherein the one classified state of the renewable energy asset is based on a subset of sensor readings generated prior to the failure and not all of the sensor readings of the first historical data generated prior to the failure [0024].	
Regarding Claim 4, Vittal in view of Ramsey, teaches the non-transitory computer readable medium of claim 1. Ramsey further teaches wherein the second period of time is a desired number of days before a predicted failure associated with the first potential failure state [0023].
Regarding Claim 5, Vittal in view of Ramsey, teaches the non-transitory computer readable medium of claim 4. Ramsey further teaches wherein the alert is provided at the desired number of days ([0023]; [0065]).
Regarding Claim 6, Vittal in view of Ramsey, teaches the non-transitory computer readable medium of claim 1. Vittal further teaches the method further comprising: training a classification model using the filtered historical data, the classification model indicating at least one second classified state of the renewable energy asset at the second period of time prior to a third failure indicated by the failure data ([0032-0033]; [0027-0029]); applying the classification model to second sensor data to identify a second potential failure state based on the at least one second classified state, the second sensor data being from the one or more sensors of the renewable energy asset during the subsequent time period after the first time period, wherein the first potential failure state is associated with a failure of a first component of the renewable energy asset and the second potential failure state is associated with a failure of a second component of the renewable energy asset ([0034; 0027-0029]); and generating an alert if the second potential failure state is identified based on at least a second subset of sensor signals generated during the subsequent time period, the first subset of sensor signals not including at least one sensor signal of the second subset of sensor signals ([0033]; [0054]).
Regarding Claim 7, Vittal in view of Ramsey, teaches the non-transitory computer readable medium of claim 1. Vittal further teaches wherein identifying the at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data comprises scanning at least some of the first historical data and comparing at least some of the sensor data of the first historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure [0033].

Regarding Claim 10, Vittal in view of Ramsey, teaches the non-transitory computer readable medium of claim 1. Vittal further teaches the non-transitory computer readable medium of claim 1, wherein providing the alert comprises providing a message indicating at least one component associated with the second sensor data may potentially fail [0054].
Regarding Claim 11, Vittal teaches A system, comprising at least one processor [0017]; and memory containing instructions, the instructions being executable by the at least one processor [0017] to: receive first historical data of a first time period and failure data of the first time period [0018], the historical data including sensor data from one or more sensors of a renewable energy asset [0018], the failure data indicating at least one first failure associated with the renewable energy asset during the first time period [0017-0018]; identify at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data [0017-0018]; remove the at least some sensor data from the first historical data to create filtered historical data [0025]; train a classification model using the filtered historical data, the classification model indicating at least one first classified state of the renewable energy asset at a second period of time prior to the first failure indicated by the failure data [0025]; apply the classification model to second sensor data to identify a first potential failure state based on the at least one first classified state, the second sensor data being from the one or SMRH:488818644.1-35-VAL20180001Docket No. 52KP-291021 more sensors of the renewable energy asset during a subsequent time period after the first time period [0027-0029].
Vittal fails to disclose generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert. However, in a related field, Ramsey also teaches instructions stored within memory being executable by a processor [0080-0081] and further teaches generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert [0054]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vittal to incorporate the teachings of Ramsey by including: the generation of an alert during a potential failure in order to identify potential failures and take preventive and/or remedial action with respect to industrial assets [Abstract, Ramsey].
Regarding Claim 12, the combination of Vittal in view of Ramsey discloses system of claim 11. Vittal further teaches wherein the one classified state of the renewable energy asset is based on a subset of sensor readings generated prior to the failure and not all of the sensor readings of the first historical data generated prior to the failure [0024]. 
Regarding Claim 13, the combination of Vittal in view of Ramsey discloses the system of claim 11. Vittal further teaches wherein the second period of time is a desired number of days before a predicted failure associated with the first potential failure state [0023].
Regarding Claim 14, the combination of Vittal in view of Ramsey discloses the non-transitory computer readable medium of claim 13. Vittal further teaches wherein the alert is provided at the desired number of days [0023].
Regarding Claim 15, the combination of Vittal in view of Ramsey discloses the system of claim 11. Vittal further teaches the instructions being executable by the at least one processor to further: train a classification model using the filtered historical data, the classification model indicating at least one second classified state of the renewable energy asset at the second period of time prior to a third failure indicated by the failure data ([0033]; [0027-0029]); apply the classification model to second sensor data to identify a second potential failure state based on the at least one second classified state, the second sensor data being from the one or more sensors of the renewable energy asset during the subsequent time period after the first time period, wherein the first potential failure state is associated with a failure of a first component of the renewable energy asset and the second potential failure state is associated with a failure of a second component of the renewable energy asset([0034]; [0027-0029]); 
Vittal fails to disclose generate an alert if the second potential failure state is identified based on at least a second subset of sensor signals generated during the subsequent time period, the first subset of sensor signals not including at least one sensor signal of the second subset of sensor signals. However, in a related field, Ramsey teaches generate an alert if the second potential failure state is identified based on at least a second subset of sensor signals generated during the subsequent time period, the first subset of sensor signals not including at least one sensor signal of the second subset of sensor signals ([0033-0034]; [0054]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vittal to incorporate the teachings of Ramsey by including: the generation of an alert during a potential failure in order to identify potential failures and take preventive and/or remedial action with respect to industrial assets [Abstract, Ramsey].
Regarding Claim 16, the combination of Vittal in view of Ramsey discloses the system of claim 11. Vittal further teaches wherein the instructions being executable by the at least one processor to identify the at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data comprises scanning at least some of the first historical data and comparing at least some of the sensor data of the first SMRH:488818644.1-36-VAL20180001Docket No. 52KP-291021 historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure [0033].
Regarding Claim 19, the combination of Vittal and Ramsey teach system of claim 11. The combination of Vittal and Ramsey wherein the instructions being executable by the at least one processor to provide the alert comprises the instructions being executable by the at least one processor to provide a message indicating at least one component associated with the second sensor data may potentially fail (Ramsey, [0054]).
Regarding Claim 20, Vittal teaches A method comprising: receive first historical data of a first time period and failure data of the first time period [0018], the historical data including sensor data from one or more sensors of a renewable energy asset [0018], the failure data indicating at least one first failure associated with the renewable energy asset during the first time period [0017-0018]; identify at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data [0017-0018]; remove the at least some sensor data from the first historical data to create filtered historical data [0025]; train a classification model using the filtered historical data, the classification model indicating at least one first classified state of the renewable energy asset at a second period of time prior to the first failure indicated by the failure data [0025]; apply the classification model to second sensor data to identify a first potential failure state based on the at least one first classified state, the second sensor data being from the one or SMRH:488818644.1-35-VAL20180001Docket No. 52KP-291021 more sensors of the renewable energy asset during a subsequent time period after the first time period [0027-0029].
Vittal fails to disclose generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert. However, in a related field, Ramsey also teaches instructions stored within memory being executable by a processor [0080-0081] and further teaches generating an alert if the first potential failure state is identified based on at least a first subset of sensor signals generated during the subsequent time period; and providing the alert [0054]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vittal to incorporate the teachings of Ramsey by including: the generation of an alert during a potential failure in order to identify potential failures and take preventive and/or remedial action with respect to industrial assets [Abstract, Ramsey].


Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal and Ramsey, in view of (Mannar et al. (US20120053984A1, 2012-03-01), herein referred to as Mannar.

Regarding Claim 8, the combination of Vittal in view of Ramsey discloses the non-transitory computer readable medium of claim 1. Vittal further teaches wherein identifying the at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data [0025]. 
The combination of Vittal and Ramsey fail to teach comprises: identifying an amount of downtime based on the failure data; scanning at least some of the first historical data; and  SMRH:488818644.1-34-VAL20180001Docket No. 52KP-291021comparing at least some of the sensor data of the first historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure until the amount of sensor data identified as failure or potentially as failure based on the comparison is at least equal to the amount of downtime, wherein removing the at least some sensor data comprises removing the sensor data that was or potentially was generated during the first failure. 
However, in a related field, Mannar teaches comprises: identifying an amount of downtime based on the failure data [0052]; scanning at least some of the first historical data [0056]; and  SMRH:488818644.1-34-VAL20180001Docket No. 52KP-291021comparing at least some of the sensor data of the first historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure until the amount of sensor data identified as failure or potentially as failure based on the comparison is at least equal to the amount of downtime, wherein removing the at least some sensor data comprises removing the sensor data that was or potentially was generated during the first failure [0057]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Vittal and Ramsey to incorporate the teachings of Mannar by including: repairs, replacements, and/or inspections (downtime) in order to allow for using potential severity of a fault to determine if there is a failure.

Regarding Claim 17, the combination of Vittal and Ramsey teach the system of Claim 11. The combination further teaches wherein the instructions being executable by the at least one processor (Ramsey, [0080-0081]) to identify the at least some sensor data of the first historical data that was or potentially was generated during the first failure indicated by the failure data (Vittal, [0017-0018]). The combination also teaches wherein removing the at least some sensor data comprises removing the sensor data that was or potentially was generated during the first failure (Vittal, [0025]). 
The combination fails to teach comprises: identify an amount of downtime based on the failure data; scan at least some of the first historical data; and compare at least some of the sensor data of the first historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure until the amount of sensor data identified as failure or potentially as failure based on the comparison is at least equal to the amount of downtime. However, in a related field, Mannar teaches : identify an amount of downtime based on the failure data [0052]; scan at least some of the first historical data [0056]; and compare at least some of the sensor data of the first historical data to a failure threshold to identify at least some of the sensor data that was or potentially was generated during the first failure until the amount of sensor data identified as failure or potentially as failure based on the comparison is at least equal to the amount of downtime [0057]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Vittal and Ramsey to incorporate the teachings of Mannar by including: repairs, replacements, and/or inspections (downtime) in order to allow for using potential severity of a fault to determine if there is a failure.	
 	
Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal and Ramsey, in view of (Graham et al. (US20120143565A1, 2012-06-07), herein referred to as Graham).

Regarding Claim 9, the combination of Vittal and Ramsey teach the non-transitory computer readable medium of claim 1. The combination of Vittal and Ramsey fail to teach further comprising generating a probability score based on a probability of the second sensor data fitting into the at least one classified state, wherein generating the alert comprises comparing the probability score to a threshold score. 
However, in a related field, Graham teaches further comprising generating a probability score based on a probability of the second sensor data fitting into the at least one classified state, wherein generating the alert comprises comparing the probability score to a threshold score [0046-0047]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Vittal and Ramsey to incorporate the teachings of Graham by including: the generation of a probability score in order to decrease the possibility of false indications of failure.
	 Regarding Claim 18, the combination of Vittal and Ramsey teach system of claim 11. The combination of Vittal and Ramsey fail to teach further comprising generating a probability score based on a probability of the second sensor data fitting into the at least one classified state, wherein generating the alert comprises comparing the probability score to a threshold score. 
However, in a related field, Graham teaches further comprising generating a probability score based on a probability of the second sensor data fitting into the at least one classified state, wherein generating the alert comprises comparing the probability score to a threshold score [0046-0047]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Vittal and Ramsey to incorporate the teachings of Graham by including: the generation of a probability score in order to decrease the possibility of false indications of failure.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863